IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 


NO. AP-76,456




EX PARTE RODERICK DASHAD NEWTON




ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. W99-36618-I(B)IN CRIMINAL DISTRICT COURT 2
DALLAS COUNTY




           Per Curiam.  

O P I N I O N

           This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071. Applicant was convicted of
capital murder in February 2000.  The jury answered the special issues submitted pursuant
to Texas Code of Criminal Procedure article 37.071, and the trial court, accordingly, set
punishment at death.  This Court affirmed applicant’s conviction and sentence on direct
appeal.  Newton v. State, No. AP-73,778 (Tex. Crim. App. June 12, 2002) (not designated
for publication). 
           Applicant presents two allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  In his second allegation, applicant claims
that the State withheld exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83 
(1963).  The State conceded that material exculpatory evidence was withheld from applicant. 
The habeas court adopted the State’s unopposed findings of fact and conclusions of law and
recommended that this Court grant relief.
           This Court has reviewed the record with respect to applicant’s allegation that the State
withheld exculpatory evidence.  Based on the habeas court’s findings and conclusions and
our own review, we hold that the record supports the habeas court’s findings.  Therefore,
relief is granted.  
           We vacate applicant’s conviction and sentence and remand the case to the trial court
for proceedings consistent with this opinion.
 
Delivered: November 17, 2010
Do Not Publish